                        UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF WISCONSIN
                                    Court Minutes and Order
HEARING DATE: August 25, 2021
JUDGE:        Brett H. Ludwig
CASE NO.:     18-cv-1820-bhl
CASE NAME:    Stenz et al v. Keystone RV Company et al
MATTER:       Continued Status Conference
APPEARANCES:  Gary W. Thompson, Attorney for Plaintiff
              Trevor Q. Gasper, Attorney for Defendant Keystone RV Company
              John J. Laubmeier, Attorney for Defendants Camping World RV Sales
              LLC, Chris J. Kolbach, and Marko Otovic
TIME:         1:05 p.m. – 1:38 p.m.
COURTROOM DEPUTY: Kris B.
              AUDIO OF THIS HEARING IS AT ECF NO. 59


       Counsel for the parties reported on the status of the case. The Court ruled orally on the
pending motions. For the reasons stated on the record,

       IT IS HEREBY ORDERED:
1. The Court’s Order to Show Cause, ECF No. 58, is satisfied.
2. Plaintiffs’ motion requesting relief from deadlines, ECF No. 33, is DENIED.
3. Defendant Keystone RV Company’s motion for summary judgment, ECF No. 25, is
   GRANTED in part. Counts II, III, V, VI, and VII are dismissed as against Keystone;
   Counts I and IV remain.
4. Defendants Camping World RV Sales LLC, Chris J Kolbach, Marko Otovic’s motion for
   summary judgment, ECF No. 28, is GRANTED. Counts I-VII are dismissed as against these
   defendants.
5. The parties must file a joint status report on or before September 24, 2021 indicating how
   they would like to proceed with this case.

       Dated at Milwaukee, Wisconsin on August 25, 2021.
                                                      s/ Brett H. Ludwig
                                                      BRETT H. LUDWIG
                                                      United States District Judge




         Case 2:18-cv-01820-BHL Filed 08/25/21 Page 1 of 1 Document 60
